Citation Nr: 0305918	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  01-06 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to March 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Buffalo, New 
York, Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for a cervical spine disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Incidents of cervical strain and myositis during service 
resolved during service, and did not produce a chronic 
cervical spine or disc disorder.

3.  Cervical spine degeneration, disc pathology, and 
radiculopathy developed many years after service, and are not 
attributable to injuries during service.


CONCLUSION OF LAW

Current cervical spine disorders were not incurred or 
aggravated in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for service connection for a cervical spine disorder.  
The RO has obtained all known and relevant medical records 
and opinions from service, VA, and private sources.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.  The RO 
has also provided a VA examination, and has insisted upon 
obtaining needed medical opinions from that examiner.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in July 2000 and August 2000, a September 2000 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs) dated in June 2001 and September 2002.  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  As such they inform him of the 
evidence needed to substantiate his claim.

In a January 2003 letter, VA informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

II.  Service Connection for Cervical Spine Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  The veteran contends that he 
has a current disorder of the cervical spine that was 
incurred in or aggravated by service.

On the report of the veteran's in February 1979 medical 
examination for entrance into service, the condition of the 
spine was checked as normal.  In August 1979, he was seen for 
back pain after jumping from a 34-foot tower.  He reported 
that the harness had pulled on his back.  The examiner found 
a full range of motion.  The assessment was musculoskeletal 
pain.  In December 1979, he was seen for neck and lower back 
pain.  The examiner found a good range of motion of the 
cervical spine, but severe tenderness and spasm with 
palpation of the right trapezius.  The examiner's impression 
was cervical spine strain.

In July 1980, the veteran was seen for pain in the right 
paraspinal muscles in the mid-thoracic area, two days after 
lifting a heavy object.  Over the next two weeks in July and 
August 1980, he reported pain in the thoracic and cervical 
areas.  An examiner noted severe redness at the area of the 
C4 and C5 vertebrae, with severe pain to palpation.  Cervical 
spine x-rays taken in July 1980 revealed congenital fusion of 
C4 and C5, and a question of old apophysitis of C6.  There 
was no evidence of fracture.

In April 1981, the veteran was treated for a parachute jump 
injury.  He reported low back pain and neck pain.  The neck 
was tender at the C5-C6 level.  Physicians diagnosed back and 
neck contusions with low back and cervical strain.  On 
follow-up in June 1981, the veteran reported that his neck 
was much improved.  He indicated that he had intermittent 
stiffness of the neck, but no associated numbness of the 
upper extremities.  The examiner noted limitation of motion 
of the neck, with no paracervical muscle spasm.

Later in June 1981, the veteran was involved in a motorcycle 
accident.  His motorcycle crashed into the back of a car, and 
he hit flat on his back.  He was noted to have cervical 
myositis and strain that was subsiding, congenital fusion of 
C4 and C5, and lumbosacral strain.  In September 1981, he 
reported intermittent pain in his neck and upper back, with 
some improvement.  The examiner's impression was cervical 
myositis.

In January 1982, the veteran reported having reinjured his 
low back when lifting a tow bar.  The examiner noted extreme 
pain upon palpation of C4 and C5.  Muscle tension, heat, and 
some swelling were present.  Outpatient treatment notes from 
the remainder of 1982 and from 1983 reflect repeated 
complaints of low back pain.

In May 1985, the veteran was seen for muscle strain in the 
left shoulder.  In June 1985, he was in a motor vehicle 
accident.  His car went off the road at a speed of more than 
100 miles per hour, and struck a tree, breaking the car into 
several pieces.  He reported having had no loss of 
consciousness, but having low back pain.  Cervical spine x-
rays showed the old fusion of C4 and C5, with no new 
fracture.  Treatment notes include a history that the 
cervical spine fusion had been performed surgically following 
injury in a parachute landing fall in 1981.

In a February 1986 medical history, the veteran reported a 
history of a parachute fall and a motor vehicle accident, 
both during service.  No musculoskeletal disorders were noted 
in the report of a February 1986 examination of the veteran 
for separation from service.

In April 1986, the veteran filed a claim for service 
connection for disabilities including residuals of back 
injury.  On VA examination in May 1986, he reported having 
injured his back during service in a parachute jump in 1981.  
The examiner found that the veteran had full range of motion 
of the dorsolumbar spine, without significant pain.  In a 
June 1986 rating decision, the RO established service 
connection for lumbosacral strain.

On VA examination in February 1989, the veteran complained of 
low back pain.  The claims file contains records of private 
and VA treatment in 1989 and 1990 for back problems, mostly 
low back pain.  A private treatment note from December 1989 
reflects that the veteran also reported some neck pain.  The 
examiner found that rotation of the neck to the left was 
reduced to half of a normal range of motion.  VA treatment 
notes from the later months of 1990 reflect the veteran's 
reports of recurrent pain in his low back and neck.

On VA examination in January 1992, the veteran reported 
having had some pain and limitation of motion in his neck 
since a parachute jumping injury in service in 1981.

Notes from VA outpatient treatment in March 1995 reflect the 
veteran's report of neck pain with radiation into the left 
upper extremity.  He indicated that he had strained his neck 
in a sledding accident during the preceding year.  The 
examiner noted tenderness in the lower cervical area.  In 
March 1995, cervical spine x-rays showed the absence of 
spinous processes at C3 through C6, thought to be probably 
congenital.  The examiner found degenerative disease, facet 
arthropathy, and Luschka's arthropathy that were moderate to 
severe at C6 to C7.  There was osteophytic impingement on the 
neural foramina bilaterally at C4 to C7.  On orthopedic 
consultation in May 1995, the orthopedist found that cervical 
spine X-rays showed a congenital fusion of C4 and C5, and 
mild bony spurring.  The orthopedist's assessment was a 
cervical strain syndrome.

A private physician, David H. Halpert, M.D., indicated that 
he had seen the veteran in May and June 2000 for pain in the 
neck and left shoulder.  Electromyography and nerve 
conduction studies were performed.  Dr. Halpert found that 
the veteran had C5, C6, and C7 radiculopathy.  

In June 2000, David C. Y. Kung, M.D., found that the veteran 
had a herniated disc at C5-C6, with C6 radiculopathy and 
spinal cord compression on the left.  The history that the 
veteran reported to Dr. Kung was of a parachuting injury in 
service, and a neck injury in January 2000, in a scuffle with 
inmates in his job as a correctional officer.  Dr. Kung 
performed cervical spine surgery in June 2000, including C5-
C6 diskectomy and left anterior foraminotomy, and removal of 
a bony ridge of C5.  

The veteran filed a claim in June 2000 for service connection 
for disorders of the cervical spine.

In September 2000, Dr. Halpert provided opinions in response 
to written questions.  He indicated that it was possible that 
a partial injury could have occurred at the point of the 
parachute accident.  He commented that it was possible that 
the neck injury could have not bothered the veteran for nine 
years, and then have been re-aggravated in the sledding 
accident and the assault by inmates.  He confirmed that the 
veteran had a fusion between parts of his spine at C5.  He 
stated that it was possible for a disc to degenerate over 
time without causing pain.

In the report of a VA examination in August 2001, the 
examiner noted having reviewed the veteran's medical records.  
The examiner noted a history of cervical spine symptoms after 
the parachute jump injury in service, and of no further 
injury until an injury at work in 2001, and of surgery later 
that year.  

On examination, the examiner noted the ranges of motion of 
the cervical spine, and the presence of tenderness in the 
midline of the cervical spine.  The examiner concluded that 
there was a history of some cervical trauma in service, no 
complaint regarding the neck until an injury in 2001, and a 
congenital fusion of C5-C6.  The examiner wrote, "It is my 
opinion that it is less than likely that his problem is due 
or related to the military service."

The RO asked the physician who had examined the veteran in 
August 2001 for clarification of his opinion.  In April 2002, 
the examiner wrote that the veteran had had a lame cervical 
spine with a parachute injury in 1981.  The examiner 
indicated that he found no record of cervical spine treatment 
after service until after an injury at work in January 2001.  
The examiner wrote:

It is my opinion, that it is as likely as 
not, that the cervical spine injury is 
not related at all to his 01/01 injury 
when employed at the correctional 
facility.

The RO asked the examiner for additional clarification of his 
opinion.  In June 2002, the examiner again wrote that he had 
found no reference to a cervical spine complaint after the 
veteran's service, prior to a work injury in January 2001.  
The examiner expressed the opinion that, if the veteran had 
had disease of the cervical spine during service, it would 
have received much medical attention, as his low back problem 
received much attention during the same period.  He opined 
that if the veteran had received much cervical spine 
treatment during service, he would have shown cervical spine 
problems after service prior to being re-injured in the 
scuffle at work in January 2001.  The examiner wrote:

I feel the cervical spine complaint and 
the cervical spine disk operation are not 
related.  He has a specific incident to 
cause the disk problem for which he was 
operated.  His cervical spine condition 
in the service was always muscular 
strain.  His congenital fusion C4-5 is 
not related to his cervical disk problem.

His cervical spine condition is not 
likely due to military service.



Analysis

The veteran's service medical records reflect several 
instances in which injuries were incurred in parachute 
jumping, heavy lifting, and motor vehicle accidents.  On 
some, but not all, of those occasions, the veteran reported 
having pain in his neck and upper back with findings of pain 
in the neck and upper back, and diagnosed cervical strain or 
myositis.  From the middle of 1982 through the end of service 
in 1986, however, there is no evidence of ongoing or chronic 
problems involving the cervical spine area.  Despite the 
history of events during the veteran's service that caused 
physical injuries to various parts of the body, there is no 
contemporaneous medical evidence of traumatic skeletal or 
disc injury to the cervical spine area during service.

Starting several years after service, from 1989 forward, 
medical records contain reports of pain and limitation of 
motion of the neck.  The veteran reported potential sources 
of additional injuries, including a sledding accident in 1994 
and a fight with inmates in 2000.  In 1995, and from 2000 
forward, he was found to have additional cervical spine 
problems, particularly degenerative changes, disc problems, 
and radiculopathy.

In 2000, Dr. Halpert expressed opinions that provide some 
support for the veteran's claim.  He stated that it was 
possible that a partial injury of the cervical spine or discs 
could have occurred with the parachute accident in service.  
He also indicated that it was possible that injury in service 
developed into or contributed to the cervical spine disorders 
present in 2000, despite the absence of symptoms for many 
years in between.

The VA physician who examined the veteran in August 2001 has 
expressed opinions regarding the likely etiology of the 
veteran's cervical spine disorders.  He has done so in 
several statements, in response to requests for 
clarification.  There is some contradiction between his 
several statements, notably apparently differing conclusions 
as to whether the current disorders are related to an injury 
from an altercation with inmates at the veteran's work.  In 
addition, the physician's statements that there were no 
cervical spine symptoms between service and 2001 are not 
consistent with the medical records, which show some neck 
symptoms and findings during that period.  Nonetheless, it is 
possible to discern the physician's overall conclusion: that 
it is unlikely that the veteran's current cervical spine 
problems are the result of events during his service.

Dr. Halpert found only a possibility that injury in service 
contributed to current cervical spine problems; while the VA 
physician eventually provided several rationales to support a 
conclusion that the current disorders were not incurred in 
service.  In the medical opinion evidence, the case against 
service connection is stronger than the case for service 
connection.  

The evidence provided by medical treatment records reflects: 
(1) cervical spine symptoms during part of the active duty 
years, but none in the last several years of service; (2) a 
gap in years until the earliest recorded post-service 
symptoms; and (3) intervening post-service injuries prior to 
medical findings of specific new spine and disc pathology.  
Taking into account the opinion and clinical evidence, the 
preponderance of the evidence indicates that the current 
cervical spine degenerative changes and disc pathology did 
not result from disease or injury incurred or aggravated in 
service.  The claim for service connection is therefore 
denied.


ORDER

Entitlement to service connection for a cervical disc 
disorder is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

